Citation Nr: 0101541	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  93-14 780	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from December 1982 to 
December 1987.

Service connection for a psychiatric disorder was denied by 
the Board of Veterans' Appeals (hereinafter Board) in 
September 1991.  

This current matter came before the Board on appeal from a 
rating action of September 1992, by the San Juan Regional 
Office (RO), which denied the veteran's attempt to reopen his 
claim of entitlement to service connection for a psychiatric 
disorder.  The notice of disagreement with that determination 
was received in January 1993.  The statement of the case was 
issued in February 1993.  The substantive appeal was received 
in March 1993.  The appeal was received at the Board in July 
1993.  

In a May 1995 decision, the Board reopened the veteran's 
claim of service connection for a psychiatric disorder, based 
upon a finding that new and material evidence had been 
submitted in support of the claim; the claim was remanded to 
the RO for additional development of the evidence and a de 
novo review of the entire claims folder.  Medical records 
were later received from the Social Security Administration 
(SSA) in January 1996.  Additional medical records were 
received in January 1997, April 1997, and March 1998.  A 
supplemental statement of the case (SSOC) was issued in 
November 1998.  A Department of Veterans Affairs (VA) 
compensation examination was conducted in July 1999, and a 
subsequent addendum was received in March 2000.  Another SSOC 
was issued in May 2000.  

The veteran has been represented since October 1998 by the 
Veterans of Foreign Wars of the United States.  When the 
appeal was returned to the Board in August 2000, it was 
referred to the service organization, which submitted written 
argument to the Board in August 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's psychiatric disorder, currently diagnosed 
as bipolar disorder, clearly and unmistakably preexisted his 
military service.  

3.  The veteran's preexisting psychiatric disorder did not 
permanently increase in severity beyond normal progression 
during service.  


CONCLUSIONS OF LAW

1.  The veteran's psychiatric disorder, irrespective of its 
diagnostic classification, clearly and unmistakably existed 
prior to service, and the presumption of soundness at entry 
is rebutted.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 1991); 
38 C.F.R. §§ 3.304, 3.306 (2000); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)).  

2.  The veteran's preexisting psychiatric disorder was not 
aggravated during service.  38 U.S.C.A. §§ 1131, 1137, 1153, 
5107(b) (West 1991); 38 C.F.R. §§ 3.304, 3.306, 4.9, 4.27 
(2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, ____ (2000) 
(to be codified as amended at 38 U.S.C.A. § 5107(b)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The record reflects that the veteran entered active duty in 
December 1982; an enlistment examination, conducted in 
October 1982, was negative for any complaints or clinical 
findings of a psychiatric disorder.  The service medical 
records reflect that the veteran was referred to a 
psychiatric technician in May 1983, because of depression and 
an inability to cope with Navy life; at that time, the 
veteran requested a discharge from service.  However, on 
examination psychiatric findings were normal.

In October 1986, the veteran was discharged from service for 
the purpose of immediate reenlistment.  When he underwent a 
reenlistment examination, he once again complained of 
depression and excessive worry; however, psychiatric findings 
were reported as normal upon clinical evaluation.  

The veteran also complained of depression and frustration in 
August 1987.  At this time, the assessment was immature 
personality disorder with low stress tolerance and depressed 
mood; and "rule out" alcohol abuse.  He sought treatment at 
the mental health clinic from August through December 1987.  
In August 1987, he was diagnosed with mixed substance abuse, 
"rule out" dependence; personality disorder, antisocial and 
dependent.  In September 1987, he reported episodic alcohol 
binges and stated that he could drink up to one pint per 
night.  He also complained of recurrent suicidal thoughts for 
the past 10 years, with one suicidal gesture in 1984. The 
veteran gave a history of multiple behavioral problems in 
school since grade six, and of legal problems.  He said he 
had dropped out of school in the 10th grade.  Pertinent 
diagnosis included personality disorder, antisocial, 
dependent, and decompensation.  

The service medical records also reflect that the veteran was 
hospitalized from late November to early December 1987 for 
evaluation of poor impulse control; at that time, he gave a 
history of alcohol abuse since age 13, without prior 
treatment, and of heavy polysubstance abuse prior to service.  
Although he reported alcohol use during service, he denied 
any drug use during service.  He had been advised to attend 
Alcoholics Anonymous several months before admission, but had 
been noncompliant.  Clinical data reported evidence of 
sociopathic behavior before service, including involvement as 
a member of a street gang, and four arrests prior to service, 
for larceny, burglary, assault, and vandalism.  His family 
history was remarkable for "nervous breakdowns" with 
hospitalization of his mother and brother, and alcoholism in 
his brother.  The veteran further reported a history of heavy 
polysubstance abuse (THC, cocaine, LSD, and amphetamines) 
prior to service.

At the conclusion of the hospital course, the veteran's 
treating physician diagnosed alcohol abuse; psychoactive 
substance abuse; and mixed personality disorder, manifested 
by immature and antisocial traits with numerous arrests, 
frequent lying, polysubstance abuse, vandalism, stealing, 
fighting, poor impulse control and failure to maintain a 
monogamous relationship.  It was further reported that the 
veteran was not considered to be mentally ill, but that he 
manifested a longstanding disorder of character and behavior 
of such severity as to render him incapable of serving 
adequately on active duty.

At his service discharge examination in December 1987, the 
veteran complained of depression.  However, the psychiatric 
examination was normal.  The record of his final discharge 
from service, on DD Form 214, indicates that the reason for 
separation was "personality disorders."

Received in July 1988 was an undated private report of 
treatment from Carlos T. Vargas, M.D. who noted that the 
veteran presented with symptoms of a chronic depressive 
disorder, which, according to his history, had developed 
during service.  Dr. Vargas diagnosed dysthymia, primary 
type, early onset, and recommended that the veteran continue 
with psychiatric treatment.  

The veteran also sought VA treatment for his condition from 
February to May 1988.  His complaints included depression, 
boredom, insomnia, anger, irritability, social withdrawal, 
and apathy.  He was diagnosed as having a borderline 
personality disorder and alcohol abuse.  The veteran was 
hospitalized from April to May 1988 due to a suicide attempt.  
At this time, the examiner diagnosed an adjustment disorder 
and depressed mood.  


Received in November 1988 were various letters dated in July 
1983, July 1984, August 1984, and June 1988 from the 
Assistant Secretary of the Navy to the veteran's mother, in 
response to her requests for information.  These letters 
contained statements to the effect that the veteran had 
experienced some problems with adjustment to military life 
and, although he performed satisfactorily, he was eventually 
discharged from military service due to a personality 
disorder.  Additional copies of those letters were 
subsequently received in August and October 1989.  

Received in April 1989 were VA outpatient treatment reports 
dated from April 1988 to January 1989, which show that the 
veteran received clinical attention and treatment for several 
disabilities, including a psychiatric disorder.  The records 
note the episode when the veteran was admitted to a VA 
hospital in April 1988 due to a suicidal attempt, indicating 
that, upon admission, he was found to be anxious, with 
blunted affect, fair concentration, and fair judgment and 
insight.  He was treated with medication.  As noted above, 
the discharge diagnosis was adjustment disorder, with 
depressed mood.  Subsequently received in October 1989 was a 
page from the November 1987 hospital summary, reflecting 
diagnoses of alcohol abuse and mixed personality disorder.  

Received in May 1992 was a report from the Naval Hospital in 
San Diego, dated in December 1987, indicating that the 
veteran had been admitted to the hospital's psychiatric 
service on November 24, 1987, and discharged on December 1, 
1987.  This admission has been discussed in detail above.  
The report also indicated that the discharge diagnoses were 
alcohol dependence; psychoactive substance abuse, NOS (not 
otherwise specified); and mixed personality disorder, NOS, 
manifested by immature and antisocial traits.  Also received 
in May 1992 was a copy of a letter sent from the Assistant 
Secretary of the Navy to the veteran's mother, dated in 
August 1984, informing her that he was doing well and had 
adapted to the military way of life.  


Received in August 1992 was a statement from the veteran's 
mother, indicating that her son was discharged from service 
for "other physical/mental condition-personality disorder."  
She expressed her belief that the Navy hounded her son and 
destroyed his personality.  Received in September 1992 were 
several lay statements from Assistant Secretaries of the 
Navy, dated from July 1983 to July 1984, the contents of 
which were previously reported and discussed above.  

Received in September 1992 was the report of a Social 
Security Administration (SSA) decision, dated in November 
1989, indicating that the veteran filed an application for 
disability benefits in June 1989, based upon a psychiatric 
disorder.  The SSA decision concluded that the medical 
evidence established the veteran had severe affective 
disorder, a major depression, and personality disorder, as 
well as alcoholism.  Received in July 1993 were duplicate 
service medical records, dated from October 1982 to October 
1987, previously reported above.  Subsequently received in 
February 1994 were duplicate lay statements, dated from June 
1983 to July 1985, previously reported above.  

Received in January 1996 were medical records from SSA dated 
from January 1988 to May 1988, which show that the veteran 
received clinical attention and treatment for several 
disabilities, including a psychiatric disorder.  A VA 
progress note dated in April 1988 indicates that the veteran 
was referred to the hospital by Dr. Cruz Mena, with a 
diagnosis of major depression and depressed mood.  A 
treatment report dated in July 1988 reflects a diagnosis of 
affective disorder.  Among the records was the report of a 
psychiatric evaluation, conducted in March 1989, indicating 
that the veteran complained of anxiety and depression.  
Following a mental status examination, the pertinent 
diagnosis was schizoid, DSM III, vs. borderline personality 
disorder.  

Received in January 1997 were VA progress notes dated from 
January 1988 to May 1988, which show that the veteran was 
seen on a regular basis at the mental health clinic for 
symptoms associated with a psychiatric disorder.  Among the 
records was a treatment report dated in January 1988, 
reflecting diagnoses of borderline personality disorder and 
anxiety depressive reaction.  Also received in January 1997 
were private treatment reports dated from November 1989 to 
February 1990, consisting of psychiatric evaluations.  During 
an evaluation in November 1989, the veteran reported that, 
during his adolescence, he had experienced difficulty in 
maintaining interpersonal relationships, and had only been 
interested in passive activities.  Following a mental status 
evaluation, the examiner stated that the veteran showed 
characteristics of an avoidance-type personality disorder.  A 
follow-up evaluation, conducted in January 1990, confirmed 
the previous finding that the veteran appeared to be 
suffering from an avoidance personality disorder.  

Received in March 1998 were private treatment reports dated 
from August 1994 to January 1997.  In August 1994, the 
veteran was referred for a psychological evaluation to 
understand adjustment patterns, abilities, achievements, and 
personality dynamics; provide information relevant to 
diagnosis and levels of functioning; and assist in 
determining areas for counseling and guidance.  The 
psychologist reported that the MCMI-II profile was consistent 
with the veteran's self report of having a prior diagnosis of 
a personality disorder.  The pertinent diagnostic impression 
was personality disorder, NOS, with schizoid and avoidant 
traits.  The records indicate that the veteran was 
subsequently referred for several sessions of individual 
psychological counseling for treatment of a schizoid and 
avoidant pattern of behavior associated with his previously 
diagnosed personality disorder.  The veteran was again 
referred for a psychological evaluation in January 1997; at 
that time, the impression was social phobia; personality 
disorder, NOS, with signs of both avoidant and schizoid 
personality features.  

Also received in March 1998 were private treatment reports 
dated from March 1997 to July 1997, which showed ongoing 
clinical evaluation and treatment for the veteran's 
psychiatric disorder.  In a medical statement from Joe H. 
Berry, M.D., dated in March 1997, it was noted that the 
veteran was seen for evaluation, at which time he reported 
suffering from wide mood swings.  The diagnostic impression 
was panic disorder with agoraphobia; "rule out" bipolar 
disorder; and borderline personality disorder.  During a 
subsequent clinical visit in April 1997, Dr. Berry indicated 
that a more appropriate diagnosis for the veteran was bipolar 
I disorder with associated panic attacks.  In a statement 
dated in July 1997, Dr. Berry reported a diagnosis of bipolar 
I disorder, most recent episode mixed.  

The veteran was afforded a VA compensation examination in 
July 1999, at which time it was noted that he had an 
extensive family history of mental illness.  It was noted 
that the veteran had the understanding that bipolar disorder 
was an inherited disorder and admitted that he himself 
suffered from it as well.  The veteran indicated that he had 
failed miserably in the job market due to his tendency to be 
paranoid and get involved in conflicts with colleagues and 
supervisors.  He also explained that he was proud to serve in 
the military, but he got angry about being discharged because 
he was sick.  Following a mental status examination, the 
examiner stated that it was apparent that the veteran 
suffered from bipolar disorder; that he displayed the classic 
symptoms of bipolar disorder, and that there was a clear 
family history of bipolar disorder.  That was the pertinent 
diagnosis.  

Of record are addenda to the above VA examination, dated in 
March 2000.  The first addendum is dated March 7, 2000, 
wherein the evaluator noted that there was an extended family 
history of mental illness, apparently bipolar disorder, which 
no doubt had a genetic origin.  The examiner reported that, 
although the veteran's bipolar disorder did appear to have 
become apparent and worsened during his time in service, he 
would no doubt have developed symptoms of bipolar disorder 
had he remained a civilian.  The examiner further opined that 
the veteran's bipolar disorder did not appear to have been 
significantly exacerbated by military service over and above 
what one would have expected had he been engaged in normal 
activities in civilian life.  In a subsequent addendum dated 
March 10, 2000, another VA examiner agreed that the veteran 
had multiple family problems including a history of mental 
illness, and that his acting-out teenage behavior might have 
been a forerunner of his current condition, but did not 
appear to manifest itself when he was in the military.  




II.  Legal analysis

Under applicable law, service connection may be granted for a 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  To establish a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2000).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, service incurrence will 
be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within one 
year after separation from active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Under basic principles relating to service connection, a 
lifelong pattern of action or behavior manifesting 
developmental defects or pathological trends in the 
personality structure due to a personality disorder is 
considered to be of preservice origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  The law is clear that a personality 
disorder is not a disability for which service connection may 
be granted for VA compensation purposes.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127.  See Winn v. Brown, 8 Vet.App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) 
(specifically holding that "38 C.F.R. § 3.303(c), as it 
pertains to personality disorder, is a valid exercise of the 
authority granted to the Secretary of Veterans Affairs").  
See also Beno v. Principi, 3 Vet. App. 439, 441 (1992).

The law further provides that a veteran shall be presumed to 
have been in sound condition at the time of acceptance for 
service, except for defects noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).  A preexisting disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the 
natural progress of the disability or disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a), (b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet.App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet.App. 228, 231 (1991).

The United States Court of Appeals for Veterans Claims has 
further stated that "temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, as contrasted to the symptoms, is 
worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); 
see also Daniels v. Gober, 10 Vet.App. 474, 479 (1997); see 
also Browder v. Brown, 5 Vet.App. 268, 271 (1993) (Board must 
"explain the criteria it used to determine whether there was 
an increase in disability of [the preexisting condition] 
during service and how, pursuant to such criteria, it 
concluded that [there was no in-service worsening]").

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as the diagnosis of 
disability and determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  See also Routen v. Brown, 10 Vet.App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well-grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet. App. 542, 546 (1996).  Indeed, if the claim was 
not well-grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well-
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the Court 
of Appeals for Veterans Claims had issued a decision holding 
that VA was not permitted to assist a claimant in developing 
a claim which was not well-grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), en banc review denied, 13 Vet. App. 
205 (1999) (per curiam), remanded sub nom. Morton v. Gober, 
No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished per curiam 
order), opinion withdrawn and appeal dismissed, 14 Vet. App. 
___, No. 96-1517
(Nov. 6, 2000) (per curiam).  

We observe that the United States Congress has recently 
passed, and the President has signed into law, legislation 
repealing the requirement that a claim be well grounded.  
Several bills were involved in that process, and the 
legislation which now governs cases such as this is the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096.  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  Based upon the 
extensive development of medical evidence, including records 
submitted by the veteran and his representative, and multiple 
examinations of the veteran by VA, the Board concludes that 
all reasonable efforts have been made to compile a complete 
record for our decision, and that the veteran has had 
adequate notice of the evidence needed to substantiate his 
claim.  

In rendering our decision, the Board must account for the 
evidence that we find to be persuasive and unpersuasive, and 
provide reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), citing 
Gilbert, at 54.  It is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet.App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet.App. 185, 187 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102.  

The veteran contends, essentially, that he developed a 
psychiatric disorder as a result of his military service.  
The Board acknowledges that the report of the veteran's 
entrance examination did not then reveal any psychiatric 
defects.  However, the law and relevant VA regulations 
mandate that the presumption of soundness upon entry into 
service may be rebutted by clear and unmistakable evidence 
showing that an injury or disease existed prior to service.  
As the Court of Appeals for Veterans Claims has held, the 
presumption of soundness may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet.App. 345, 348 (1998).  We 
note that the Federal Circuit Court has clarified the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000), 
cert. denied, 120 S. Ct. 2745 (2000).

In this regard, we observe that the treatment notes 
pertaining to his treatment during service include the 
veteran's acknowledgment that he had experienced recurrent 
suicidal thoughts for the previous 10 years; in fact, during 
a clinical evaluation in September 1987, the veteran gave a 
history of multiple behavioral problems in school since the 
sixth grade, and of legal problems.  In addition, during his 
period of hospitalization in late November 1987, the veteran 
indicated that he had been a member of a street gang and had 
been arrested for crimes four times prior to service.  He 
described extensive illicit drug abuse before service, 
including chemicals such as THC, cocaine, LSD, and 
amphetamines.  The diagnostic conclusion which emerged from 
that hospitalization was that the veteran suffered from 
alcohol abuse; psychoactive substance abuse; and a 
personality disorder of mixed type.  It is also noteworthy 
that, in an addendum to the July 1999 VA examination dated in 
March 2000, the VA examiner noted that the veteran's acting-
out behavior as a teenager might have been a forerunner of 
his current bipolar disorder.  

In light of the above, the Board concludes that the record 
presents clear and unmistakable evidence of a psychiatric 
disorder, however diagnosed, which existed prior to the 
veteran's induction into active military service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Thus, the presumption 
of soundness at entry, to which the veteran would otherwise 
be entitled, is rebutted.  

Therefore, in order to warrant service connection, it must be 
shown that the veteran's psychiatric disorder, which 
preexisted service, was aggravated, that is, permanently 
worsened, during service.  As noted above, there must be a 
showing that the veteran's underlying psychiatric disorder, 
as contrasted to merely the symptoms thereof, increased in 
severity.  The Board finds that the evidence does not 
demonstrate any permanent increase in severity of the 
psychiatric disorder during the veteran's active duty.  The 
psychiatric symptoms reported during service are essentially 
similar to those reported prior to service.  Moreover, the 
psychiatric symptoms reported immediately after his 
separation from service essentially mirror those prior to and 
during service.

As sympathetic as we might be toward a veteran's claim, the 
Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and we must cite to competent evidence of 
record to support our conclusions.  See Rucker v. Brown, 10 
Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  Having reviewed the medical records in this 
case, we can find none supporting the veteran's contention 
that he incurred a permanent degree of aggravation of his 
preservice psychiatric disorder in service.

Significantly, in a second addendum to the July 1999 VA 
examination, dated in March 2000, the VA examiner explained 
that, while the veteran's bipolar disorder appeared to have 
become apparent and worsened during his time in service, he 
would have developed symptoms of bipolar disorder had he 
remained a civilian.  The examiner added that the bipolar 
disorder did not appear to be significantly exacerbated by 
military service over and above what one would have expected 
had he been engaged in normal activities in civilian life.  
In other words, to whatever extent the veteran's preservice 
psychiatric disorder increased in service, any such increase 
represented the natural progress of the disorder, and is not 
attributable to service.

Finally, we would note that, although the law accords a 
presumptive period of one year after service separation in 
which manifestation of a psychotic mental disorder may be 
service connected, there was no psychosis diagnosed within 
the first postservice year, or at any time in this case.  
Various diagnoses, such as adjustment disorder, affective 
disorder, bipolar disorder, depressive disorder, panic 
disorder, and dysthymia, have been noted, in addition to a 
personality disorder and alcoholism.  None, however, has been 
shown by the medical evidence to have been incurred in or 
aggravated by service.

We recognize that records of the Social Security 
Administration indicate that the veteran has been found to be 
entitled to disability benefits from that agency.  It must be 
remembered, however, that SSA's eligibility criteria are not 
concerned with whether the claimed disorders are related in 
any way to military service.  Moreover, although it may be 
permissible for SSA to pay benefits for a personality 
disorder under its governing law, VA has a specific bar, 
discussed above, against granting compensation for such a 
disorder.


In summary, the evidence in its entirety does not establish 
that there was any permanent increase in severity of the 
veteran's preexisting psychiatric disability during service, 
and, if there was an increase, it was due to natural 
progress.  Accordingly, under the circumstances, the Board 
concludes that his preexisting psychiatric disability was not 
aggravated during his military service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Service connection for the veteran's 
psychiatric disability is therefore not warranted.  The Board 
has carefully reviewed the entire record in this case, and we 
do not find the evidence to be so evenly balanced that there 
is reasonable doubt as to any material issue.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Service connection for a psychiatric disorder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

